Citation Nr: 0913633	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  00-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to a service-connected 
ligamentous strain of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a ligamentous strain of the right knee prior to August 
15, 2003.

3.  Entitlement to an initial rating in excess of 20 percent 
for a ligamentous strain of the right knee from December 1, 
2003.

4.  Entitlement to an initial rating in excess of 70 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1980.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit Michigan, in which the RO granted entitlement 
to service connection for a right knee disability and 
assigned an initial rating of 10 percent; and from an RO 
rating decision dated in January 2002, in which the RO denied 
entitlement to service connection for back disability.

The issue of entitlement to a higher initial rating for right 
knee disability was previously before the Board in August 
2001, at which time it was remanded for additional 
development.  After such development and readjudication by 
the RO, the initial rating issue and the issue of entitlement 
to service connection for a low back disability were before 
the Board in November 2002.  The Board denied the Veteran's 
appeal as to both issues.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2003 Order, the Court granted a 
Joint Motion for Remand, vacated the November 2002 Board 
decision, and remanded the matter to the Board.  In March 
2004, the Board in turn remanded the issues back to the RO to 
ensure compliance with the Court order.  In an August 2004 
rating decision, the RO increased the evaluation for the 
Veteran's right knee disability to 20 percent, effective 
December 1, 2003.  The claims came before the Board again in 
May 2005, at which time the claims were denied.  The Veteran 
appealed the Board's decision to the Court.  In an August 
2006 Order, the Court granted a Joint Motion for Remand, 
vacated the May 2005 Board decision, and remanded the matter 
to the Board.  The Board remanded the claim for further 
development and adjudication in November 2007, and the case 
is now once again before the Board for appellate 
consideration. 

As will be further discussed below, the matter of entitlement 
to an initial rating in excess of 70 percent for major 
depression is remanded herein for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's November 2007 remand of the matter, the Board 
requested that in adjudicating this appeal the Agency of 
Original Jurisdiction (AOJ) consider an April 2007 private 
treatment record and medical opinion that was submitted to 
the Board in April 2007.  As pointed out by the Veteran's 
attorney in July 2007, this private treatment record includes 
an opinion that the Veteran's low back was causing strain on 
his low back muscles and that "I think it becomes aggravated 
due to his knee condition."  The private physician 
elaborated that "I think there is a relationship between his 
back pain and his knee problem from my examination today as 
well as reviewing his records.  Since the patient has 
limitation of the movement of the knee, especially on motion 
and the right leg is weaker compared to the left, causing the 
strain on his lower lumbar muscles."  A review of the 
January 2009 supplemental statement of the case issued in 
this matter reveals that the RO did not consider the April 
2007 private treatment record in readjudication of the 
Veteran's claims.  This evidence is relevant both as to the 
severity of the Veteran's service-connected right knee 
disability and was submitted as favorable evidence with 
respect to the claim for service connection for low back 
disability.  

Also in the Board's November 2007 remand of this matter, the 
Board requested that the AOJ consider a letter from the 
Veteran's attorney dated February 19, 2004, in consideration 
of the Veteran's appeal.  The Board requested that this 
letter be considered in light of an August 2006 Order of the 
Court, which effectuated an August 2006 Joint Motion for 
Remand to the Board.  In the August 2006 Joint Motion, it was 
noted that the Board had specifically requested in a March 
2004 remand of this matter that the RO consider the then-
newly-received February 19, 2004, letter in support of the 
Veteran's claim.  The RO's failure to consider the letter was 
therefore considered by the Court to be a lack of compliance 
with Board remand instructions, and the Board's decision May 
2005 decision was vacated and remanded by the Court to the 
Board partly as a result of this lack of RO compliance with 
the Board's prior remand instructions.  Compliance with the 
Board's remand instructions in this regard has still not been 
achieved.

As the RO has not considered either the April 2007 private 
physician's note or the February 19, 2004, letter received 
from the Veteran's attorney in consideration of the Veteran's 
appeal, substantial compliance with the Court's and the 
Board's remands in this matter still has not been achieved.  
The Board cannot ensure that its consideration of this 
evidence in the first instance would not result in prejudice 
to the Veteran's appeal.  As a result, remand is required for 
compliance with prior remand instructions from the Court and 
from the Board.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (absent a showing of nonprejudicial error, a remand 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with remand orders).

Also, in the August 2006 Joint Motion for Remand, and in the 
Board's November 2007 remand of this matter, it was requested 
that VA adjudicate entitlement to an extraschedular 
evaluation for the service-connected right knee disability 
with consideration of: (1) a July 2004 VA joints examination 
that noted, relative to examination of the knee, that 
activities of daily living were limited and that the Veteran 
was not currently employed; (2) a July 2004 VA mental 
examination report which noted that the Veteran stopped 
working because of pain in his knee and back; and (3) an 
October 2004 VA examination for "joints" which noted that 
the Veteran was not working.  A review of the record, 
including a January 2009 supplemental statement of the case, 
reveals that the Court's and the Board's remand instructions 
were not accomplished.  A remand is required for compliance 
with the prior order from the Court and the Board with 
respect to these matters as well.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Additionally, in light of the April 2007 medical opinion that 
the Veteran's service-connected right knee disability 
aggravates the Veteran's non-service-connected low back 
disability, a VA examination and opinion would be useful as 
to this matter.  The Board acknowledges that in December 2001 
a VA examiner opined that "the veteran's low back complaint 
is not related to ligamentous strain of his right knee..."  
However, several years have passed and a large quantity of 
new evidence regarding both the Veteran's low back and right 
knee disabilities has been received; and, further, the 
December 2001 VA examiner did not specifically consider the 
question of aggravation.  See 38 U.S.C.A. § 5103A(d); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

The RO received from the Veteran an October 2008 notice of 
disagreement with the initial rating of 50 percent assigned 
for major depression in a rating decision dated in March 
2008, but no statement of the case has been issued.  The 
Veteran has not withdrawn his notice of disagreement and the 
highest available schedular rating has not been assigned for 
this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Board acknowledges that the Veteran has since been 
granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the Veteran is still 
entitled to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).  
Further, the Board acknowledges that in his notice of 
disagreement the Veteran's representative argued that the 
criteria for a rating of 70 percent had been met; however, he 
indicated that at a minimum a rating of 70 percent was 
warranted, and that the Veteran's "symptomatology more 
closely satisfies both the 70 percent and 100 percent 
disability ratings."  (Emphases added.)  In light of the 
present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).
  
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including 
issuance of a statement of the case, on the 
appeal initiated by the Veteran from the 
rating decision assigning an initial rating 
of 50 percent for major depression (since 
increased to 70 percent).  The Veteran and 
his representative should be clearly advised 
of the need to file a timely substantive 
appeal if the Veteran wishes to complete an 
appeal from that determination.  

2.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA orthopedic examination for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran has low back disability that is 
caused or aggravated by his service-
connected ligamentous strain of the right 
knee.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the written medical 
opinion of A.F., M.D., dated April 16, 2007.
 
For any low back disability found, the 
examiner should describe the nature of the 
Veteran's present low back disability and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any aspect of 
current low back disability found (e.g., 
lumbosacral strain, degenerative disc 
disease, osteoarthritis) is caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
ligamentous strain of the right knee.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Thereafter, the Veteran's claims should 
be readjudicated, to include adjudication 
of entitlement to an extraschedular 
evaluation for the service-connected right 
knee disability.  

All evidence of record should be 
considered, to include an April 16, 2007 
private treatment record and medical 
opinion, and arguments expressed in a 
letter dated February 19, 2004.  

In adjudicating the matter of entitlement 
to an extraschedular evaluation for the 
service-connected right knee disability, 
specific consideration should be given to: 
(1) a July 2004 VA joints examination that 
noted, relative to examination of the knee, 
that activities of daily living were 
limited and that the Veteran was not 
currently employed; (2) A July 2004 VA 
mental examination report which noted that 
the Veteran stopped working because of pain 
in his knee and back; and (3) an October 
2004 VA examination for "joints" which 
noted that the Veteran was not working.  

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




